[EXHIBIT 10.1]




MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (“Agreement”) is dated December 16, 2009 (“Effective
Date”) by and between UNIVERSAL CAPITAL MANAGEMENT, INC., a Delaware corporation
(“Manager”); MEDIAVIX, INC., a Delaware corporation ((“Mediavix” or “Company”)
and PR SPECIALISTS, INC., Inc., a Delaware corporation (“PR Specialists”).

BACKGROUND

Mediavix, Inc. is the wholly owned subsidiary of PR Specialists, Inc. Mediavix
Inc. desires to obtain from the Manager, and the Manager is willing and able to
provide to Mediavix Inc, management services and other assistance in accordance
with and subject to the terms and conditions set forth in this Agreement.

For and in consideration of the mutual benefits and covenants set forth below,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

1.

Appointment as Manager

Mediavix hereby engages Manager to provide management services and other
assistance in accordance with the terms of this Agreement.  The Manager shall
and hereby agrees to devote such time as is reasonably necessary to provide such
services and assistance.

2.

Scope of Services

(a)

Manager hereby agrees to provide to Mediavix the following services (as amended
from time to time, collectively, the “Services”):

(i)

Strategic Planning.  Manager shall assist Mediavix Inc. management in the
strategic planning process to include but not be limited to analysis of
potential markets, competition, product marketing approaches, pricing and future
product utility.




(ii)

Investment Banking Consultation and Investor Introduction Services. Manager is
not registered at this time as a securities broker or dealer, and represents and
warrants that such registration is not required.  Manager further represents
that it does not have an affiliation with any securities brokerage firm.  As a
result, the Company understands that, while the Manager will introduce the
Company to qualified persons and/or institutions who indicate a serious interest
in pursuing a possible financing transaction for the Company within the
parameters established by the Company, the Manager will not be involved in
conducting negotiations for the Company with any such persons, handling any
funds or securities, or performing services that would constitute a business of
effecting transactions in securities under applicable federal or state law.
 Manager further represents and warrants that it has not acted as a





--------------------------------------------------------------------------------

broker or finder in any other sale of securities and does not intend to
participate in any distribution of securities after any transaction under this
Agreement.




Manager will use its best efforts to assist  in seeking and raising Mediavix
Inc. funding and in preparation for entering the public market. Manager will
provide Mediavix Inc  with various options and methods for attaining its
investment banking and public market goals.




Manager will assist Mediavix Inc. in the preparation, mailings, record keeping
and processing of the private placement memorandums.

(iii)

Form S-1 (or similar).  Manager will assist Mediavix Inc. in the preparation of
the registration statement and distribute 600,000 Mediavix Inc. shares provided
as compensation for the following services:




(1)

Assistance of the preparation of the S-1 Registration Statement (or similar) and
accompanying documents;

(2)

Assistance in locating appropriate market makers with respect to Mediavix Inc.’s
contemplated listing of its shares for sale on the OTC Bulletin Board;

(3)

Assistance with Mediavix Inc’s contemplated application with FINRA with respect
to such OTC Bulletin Board listing; and

(4)

 Assistance with the contemplated arrangements with a stock transfer agent with
respect to the Mediavix Inc common stock following effectiveness of such
registration.

(iv)

Investor Relations Services. Manager will introduce Mediavix Inc to qualified
Investor Relations Manager(s) suitable for providing marketing and public
relations services in the investor community on behalf of Mediavix Inc. At
Mediavix Inc.’s request, the Manager will co-ordinate investor relations and
public relations services between Mediavix Inc. the provider of such services.




(v)

Legal Counsel and Auditors.  Mediavix Inc. agrees to use approved SEC-qualified
Legal Counsel and Auditors. Mediavix Inc. is encouraged to obtain their
counsel’s approval prior to the decision being made.  Mediavix Inc. is
encouraged to obtain their counsel’s opinion throughout the term of the
management contract.




(vi)

Board of Directors.  Manager will assist Mediavix Inc. in introduction and
negotiation with potential board of director members.  Mediavix Inc. will
appoint two board members at the choice of the Manager.  One of these board
members must be the chair of the audit committee.  




(vii)

Accounting Services.  Manager will assist Mediavix Inc. in organizing their
capital structure, ensuring proper accounting policies and procedures are in
place and effective, establishing a financial cash flow and projection using the
Manager’s proven





--------------------------------------------------------------------------------

model, monitoring disbursements and cash flow and any other accounting or
financial services necessary for the preparation of the business plan, forecasts
and projections.  Full-charge accounting services are also available at Mediavix
Inc.’s request at Exhibit D, E.

(viii)

Intentionally left blank




(ix)

Quarterly Reviews.  Manager requires that Mediavix Inc. submit for review all
accounting records on a quarterly basis.




Term and Termination

(b)

This Agreement shall be effective as of the Effective Date and, subject to the
provisions of section (b) of this Section 3, shall terminate after twelve (12)
months (the “Term”).  

(c)

Notwithstanding the provisions of subsection (a) of this Section 3, (i) Manager
can terminate this Agreement at any time upon thirty (30) days’ notice to
Mediavix Inc. upon Mediavix Inc.’s failure to pay the amounts required
hereunder, and (ii) Mediavix Inc. can terminate this Agreement after thirty (30)
days’ notice to Manager of Manager’s material failure to fulfill its obligations
hereunder and Manager’s failure to correct such failure during such time period.

3.

Compensation.  

(a)

Management Fees. PR Specialists shall pay Manager for the services to the
Mediavix by delivering to Manager one million (1,000,000)* shares of post
reverse split common stock of PR Specialists within thirty (30) days of the
effective date, which shares PR Specialists intends to include, to the extent
practicable, in PR Specialist’s next registration of its shares with the
Securities and Exchange Commission. PR Specialists shall also deliver to Manager
a Warrant pursuant to the Warrant Purchase Agreement of even date hereof, to
purchase up to Five Hundred Thousand (500,000)* Shares of the post reverse split
common stock of PR Specialists at an exercise price of $0.001.  The Warrant will
be exercisable in whole or in part at or before 5:00 p.m. E.S.T. on December 16,
2014. All compensation described in this section 3(a) shall be considered earned
when paid.

If the term of this Agreement extends beyond the Term, Mediavix Inc. and Manager
shall discuss the continuing Services and the compensation required for those
services.




 (b)  

FINRA Fee.  Mediavix Inc. shall pay Manager a one-time $2,500 cash payment for
the assistance with the FINRA application, which includes, but is not limited
to, excel spreadsheets, letters, form preparation, document preparation and
FINRA responses.  This fee is due upon the initial filing of the FINRA
application.

FINRA Fee (Initial)

 

 

 

 

 

 

Mediavix Inc

 

Manager








--------------------------------------------------------------------------------

(c)  

intentionally left blank

(e)  

Private Placement Admin Fee.  Mediavix Inc. shall pay Manager a $500
administration fee per each subscription document received to cover processing
and record retention costs.  This fee shall be accrued on Mediavix Inc.’s books
and be paid upon the completion of the first round of funding.

Private Placement Admin Fee (Initial)

 

 

 

 

 

 

Mediavix Inc

 

Manager




 (f)

Accounting Service Fee.  Mediavix Inc. will have Manager provide accounting
services on a regular basis for a least the first year of operations and shall
pay Manager FEE per month of $1,200.

Accounting Services Fee (Initial)

 

 

 

 

 

 

Mediavix Inc

 

Manager




(g)

Travel Expenses.  In addition, Mediavix Inc. shall reimburse Manager for
out-of-pocket travel expenses actually and reasonably incurred by Manager as an
adjunct to and as a supplement to Manager’s responsibility for performing the
Services.




(h)

Additional Fees.  In addition, Mediavix Inc. shall reimburse Manager for third
party and out-of-pocket expenses actually and reasonably incurred by Manager as
an adjunct to and as a supplement to Manager’s responsibility for performing the
Services for which Manager is being paid compensation described herein, and
which are approved in advance by Mediavix Inc.; provided that expenses of
Affiliates of Manager shall not be deemed third party expenses for purposes of
this Section 4.

4.

Non-Exclusive Contract

.  The Manager acts as adviser to other clients and may give advice, and take
action, with respect to any such client which may differ from the advice given,
or the timing or nature of action taken, with respect to Mediavix Inc..

5.

Delegation and Assignment

.  With Mediavix Inc’s prior written consent, which consent shall not be
unreasonably withheld or delayed, Manager may delegate all or part of its duties
to perform Services hereunder; provided, that Manager’ costs associated with any
duties so delegated shall not be deemed out-of-pocket expenses added to the
price of Services pursuant to Section 4.  Notwithstanding the foregoing, Manager
shall be entitled to delegate all or any part of its duties to one or more of
its Affiliates upon notice to Mediavix Inc.; provided, however, that Manager and
its designee Affiliate(s) shall be jointly and severally liable for performance
of Manager’s obligations under this Agreement. Mediavix Inc. shall not assign or
subcontract its rights, duties, or obligations under this Agreement.





--------------------------------------------------------------------------------




6.

Confidential Information; Ownership

(a)

Each party shall treat as confidential all Confidential Information of the other
party that comes to its knowledge through this Agreement.  Each party shall take
such steps to prevent disclosure of such Confidential Information to any third
person as it would take in protecting its own proprietary or confidential
information and shall not use any portion of such Confidential Information for
any purpose not authorized herein.  All Confidential Information of each party
and any information containing a party’s Confidential Information shall at all
times remain the exclusive property of that party.

(b)

No party shall be under any obligations with respect to any Confidential
Information:

(i)

which is, at the time of disclosure, available to the general public;

(ii)

which becomes at a later date available to the general public through no fault
on the part of such party and then only after such later date;

(iii)

which such party can demonstrate was in its possession before receipt from the
other party; or

(iv)

which is disclosed to such party without restriction on disclosure by a third
party who has the lawful right to disclose such information.

(c)

The confidentiality obligations of this Section 7 shall survive the termination
of this Agreement.

7.

Independent Contractor

.

Manager is and shall remain at all times an independent contractor of Mediavix
Inc. in the performance of all Services hereunder, and all persons employed by
Manager to perform such Services shall be and remain employees solely of Manager
and subject only to the supervision of Manager’s supervisory personnel.   With
respect to Manager’s employees providing services under this Agreement, Manager
shall be responsible for the payment of all salaries and benefits and all income
taxes, social security taxes, employment compensation taxes and other employment
taxes and withholdings with respect to such employees and all fringe benefits
program expenses, such as insurance costs, pension or retirement plans,
vacation, sick leave and similar matters, with respect to such employees.
 Manager shall be entitled to determine which of its employees shall provide the
Services.

8.

Force Majeure.

(a)

Neither party shall be liable for any loss or damage for delay or
non-performance under this Agreement resulting from the operation of any
applicable law, rule, ordinance or regulation of any governmental entity or
regulatory agency, or from any requirement or intervention of civil, naval or
military authorities or other agencies of the government, or by reason of any
other causes whatsoever not reasonably within the control of such party,
including, but not limited to, acts of God, war, riot, insurrection, civil
violence or disobedience, blockages, embargoes, sabotage, epidemics, fire,
strikes, lock-outs or other industrial or labor disturbances,





--------------------------------------------------------------------------------

lightning, hurricanes, cyclonic storms, explosions and delay of carriers;
provided, that the affected party notifies the other party promptly of the
occurrence of the cause and thereafter exerts reasonable commercial efforts to
overcome the cause of prevention and hindrance and to resume performance; and
provided, further, that the settlement of strikes, lock-outs and other
industrial or labor disturbances shall be entirely within the discretion of the
affected party, and the affected party shall not be required to make settlement
of strikes, lock-outs and other industrial or labor disturbances by acceding to
the demands of any opposing third party or parties when such course is
unfavorable in the affected party’s judgment.

(b)

If Manager’s performance under this Agreement is suspended or rendered
impractical by reason of any cause covered by subsection (a) of this Section 9
(“Force Majeure”) for a period in excess of twenty (20) days, Mediavix
Inc. shall have either the right to terminate this Agreement with respect to the
disrupted Services immediately upon written notice to Manager or require that
the Agreement continue in force for that period of time beyond the Term that
such Force Majeure condition existed during the Term without incurring any
obligation by Mediavix Inc. for additional payment for Services by Manager.  An
event of Force Majeure shall not otherwise limit amounts payable for Services
rendered on or prior to the actual date of the event of Force Majeure.

9.

Limitation of Liability

.  Notwithstanding any other provision of this Agreement to the contrary,
Manager shall not be liable to Mediavix Inc. by reason of any error of omission
or commission, performance or failure to perform or delay in performing any
Services under this Agreement, for  special, incidental or consequential
damages, suffered by Mediavix Inc. beyond a refund to Mediavix Inc. of all
charges paid and/or shares issued by Mediavix Inc. to Manager for the Services
that caused such damages, unless Manager shall have committed gross negligence
or willful misconduct.  The provisions of this Section 10 shall survive
termination of this Agreement.

10.

Manager’s Investment Representations.  Manager hereby represents and warrants to
and with Mediavix Inc. that:

(a)

Manager will be acquiring the Shares for its own account as principal and not
with a view to, or for sale in connection with, any distribution of all or any
of such Shares.  Manager hereby agrees that it will not, directly or indirectly,
assign, transfer, offer, sell, pledge, hypothecate or otherwise dispose of all
or any of such Shares (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of any of such Shares) except in accordance with the
registration provisions of the Securities Act of 1933 (the “Securities Act”) or
an exemption from such registration provisions or any applicable securities
laws.  

(b)

Manager (i) is knowledgeable and experienced with respect to the financial, tax
and business aspects of the ownership of investments such as the Shares and of
the business contemplated by Mediavix Inc. and is capable of evaluating the
risks and merits of acquiring the Shares and in making a decision to proceed
with this investment, has not relied on any representations, warranties or
agreements of Mediavix Inc. or others, and (ii) can bear the economic risk of an
investment in Shares for an indefinite period of time and can afford to suffer
the complete loss thereof.





--------------------------------------------------------------------------------

(c)

Manager has evaluated the risks involved in investing in the Shares and has
determined that the Shares are a suitable investment for Manager.  Specifically,
the aggregate amount of the investments the Manager has in, and Manager’s
commitments to, all similar investments that are illiquid is reasonable in
relation to Manager’s net worth, both before and after the acquisition of the
Shares pursuant to this Agreement.

(d)

Manager understands and acknowledges that the Shares have not been registered
under the Securities Act or any state securities laws and are being offered and
sold in reliance on exemptions provided in the Securities Act and state
securities laws for transactions not involving any public offering and,
therefore, cannot be resold or transferred unless they are subsequently
registered under the Securities Act and such applicable state securities laws or
unless an exemption from such registration is available.  Manager also
understands that Mediavix Inc. does not have any obligation or intention to
register the Shares for sale under the Securities Act or any state securities
laws or of supplying the information which may be necessary to enable the
Manager to sell Shares and that Manager has no right to require the registration
of the Shares under the Securities Act, any state securities laws or other
applicable securities regulations.  




(e)

Manager has no contract, understanding, agreement or arrangement with any person
to sell, transfer or pledge to such person or anyone else any of the Shares
which the Manager will acquire pursuant to this Agreement and that Manager has
no present plans to enter into any such contract, undertaking, agreement or
arrangement.

11.

Definitions

(a)

“Affiliate” means, with respect to a Person, another Person who controls, is
controlled by or is under common control with the first such Person.

(b)

“Confidential Information” means any and all information of either party that
might reasonably be considered confidential, secret, sensitive, proprietary or
private. To the extent practical, Confidential Information shall be marked
“proprietary” or “confidential.”  Confidential Information shall include the
following:

(i)

data, know-how, formulae, processes, designs, sketches, photographs, plans,
drawings, specifications, samples, reports, lists, financial information,
studies, findings, inventions and ideas, computer programs and software, or
proprietary information relating to either party or the methods or techniques
used by either party;

(ii)

data, documents or proprietary information employed in connection with the
marketing and implementation of each party’s products, including cost
information, business policies and procedures, revenues and markets, distributor
and customer lists, and similar items of information; and

(iii)

any other data or information obtained by either party during the term of this
Agreement which is not generally known to and not readily ascertainable by
proper means by third persons who could obtain economic value from its use or
disclosure.





--------------------------------------------------------------------------------

(c)

“Control” means the ability, through stock ownership, contract, or otherwise, to
control the business or officers of a Person.

(d)

“Damages and Expenses” means costs, liabilities, and expenses incurred in
investigating, defending, and paying settlements or judgments with respect to
claims (including reasonable attorneys’ fees).




(e)

“Holiday” means for purposes of this Agreement, a day, other than a Saturday or
Sunday, on which national banks with branches in the Commonwealth of
Pennsylvania are or may elect to be closed.




(f)

“Person” means an individual or entity.




(g)

“Shares” means shares of common stock of Mediavix Inc., par value $0.001 dollars
per share acquired by Manager pursuant to this Agreement.




12.

Miscellaneous.

(a)

Indulgences, Etc.  Neither the failure nor any delay on the part of either party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

(b)

Controlling Law.  This Agreement and all questions relating to its validity,
interpretation, performance and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by and
construed in accordance with the laws of the State of Delaware, notwithstanding
any conflict-of-laws doctrines of any jurisdiction to the contrary, and without
the aid of any canon, custom or rule of law requiring construction against the
draftsman.

(c)

Notices.  All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received only when delivered (personally, by courier
service such FedEx or by other messenger) against receipt or upon actual receipt
of registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:

If to:

Manager

Universal Capital Management, Inc.

2601 Annand Drive, Suite 16

Wilmington, DE 19808

Attention: Michael D. Queen




If to:

Company

Marjorie Daleo

131 North Gale Drive3A
Beverly Hills, CA 90211





--------------------------------------------------------------------------------




In addition, notice by mail shall be sent by a reputable international courier
(such as FedEx) if posted outside of the continental United States.  Any party
may alter the address to which communications or copies are to be sent by giving
notice of such change of address in conformity with the provisions of this
subparagraph for the giving of notice.




(d)

Binding Nature of Agreement; No Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(e)

Provisions Separable.  The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

(f)

Entire Agreement.  This Agreement contains the entire understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, except as herein contained.
 The express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof.  This Agreement
may not be modified or amended other than by an agreement in writing.

(g)

Section Headings. The Section and subsection headings in this Agreement have
been inserted for convenience of reference only; they form no part of this
Agreement and shall not affect its interpretation.

(h)

Gender, Etc. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
indicates is appropriate.

(i)

Number of Days.  In computing the number of days for purposes of this Agreement,
all days shall be counted, including Saturdays, Sundays and Holidays; provided,
however, that if the final day of any time period falls on a Saturday, Sunday or
Holiday, then the final day shall be deemed to be the next day which is not a
Saturday, Sunday or Holiday.  

IN WITNESS WHEREOF, the Parties hereto have executed this Management Agreement

PR Specialists, Inc.

 

Mediavix, Inc.

 

Universal Capital Management, Inc.

 

 

 

 

 

By:________________________

 

By:__________________

 

By:_______________________

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 






